internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-115853-98 date date company state business partnerships m n a b c d e f g h i j plr-115853-98 dear this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code that the termination of company's s_corporation_election was inadvertent company represents the following facts company was incorporated under the laws of state on a to engage in business it elected under sec_1362 to be an s_corporation effective b it has accumulated subchapter_c_earnings_and_profits in c company sold substantially_all of its operating_assets and stopped conducting business leaving company with mostly marketable_securities and other investment_assets in d company began investing in certain publicly_traded_partnerships ptps including partnerships the accountant assigned by company's accounting firm to monitor company's passive_investment_income was company's primary contact with the ptps for estimating the level of passive gross_receipts for a given fiscal_year attempting to increase nonpassive gross_receipts for e the accountant without the knowledge or consent of company directed that company's entire_interest in one of the ptps be sold however as the result of erroneous projections and a computational error the sale of these units actually increased company's passive_investment_income for the year before the error was discovered the accountant left company's accounting firm for employment elsewhere in f a new accountant from the same firm upon review of the situation concluded that company owed tax under sec_1375 company paid the sec_1375 tax for g also the accountant assumed that this was company's second consecutive year of excess passive_investment_income in h the matter was referred to company's attorney for planning to avoid termination of company's s_corporation_election under sec_1362 upon further review it was determined that company's s election had already terminated because it had had excess passive_investment_income for i this fact was overlooked initially because company had incurred no tax_liability under sec_1375 for this year because of a net_operating_loss after researching the issue company filed this request for inadvertent plr-115853-98 termination relief company represents that it is now increasing its investments in ptps generating nonpassive gross_receipts so as to avoid any excess passive_investment_income in the future except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1362 provides that if b an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent a no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as might be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against plr-115853-98 such an event tends to establish that the termination was inadvertent according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers for example if a corporation in good_faith determined that it had no earnings_and_profits but it is later determined on audit that its election terminated by reason of violating the passive_income test for three consecutive years because the corporation in fact did have accumulated earnings if the shareholders were to agree to treat the earnings as distributed and include the dividends in income it may be appropriate to waive the terminating events so that the election is treated as never terminated it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 after applying the applicable law and regulations to the facts and representations of this ruling_request we conclude that the termination of company's s_corporation_election due to excess passive_investment_income was inadvertent within the meaning of sec_1362 consequently we rule that company will be treated as continuing to be an s_corporation from j to the present unless company's s election otherwise is terminated under sec_1362 plr-115853-98 except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding the validity of company's election under sec_1362 to be an s_corporation or the propriety of company's use of a fiscal_year for tax reporting in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely jeff erickson assistant to the chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
